RUSSELL, Judge.
This is a child custody case.
D.A.J. and L.R.J. (appellees) filed a petition for custody of D.L.J. in the Circuit Court of Houston County. During the pendency of that action, a letter of appearance was filed by Kathleen M. Nemish, asserting her status as guardian ad litem of the minor child. Following an ore tenus hearing, the appellees were awarded custody by order of the court dated October 5, 1989.
Both the mother and Nemish appeal.
Initially, we note that the mother has filed no brief with this court; therefore, her appeal is dismissed pursuant to Rule 31(c), Alabama Rules of Appellate Procedure.
Finally, after carefully reviewing the record, we are unable to find any evidence indicating that Nemish was appointed by the circuit court as guardian ad litem for the minor child in the proceedings before it. There is no indication on the case action summary, nor is there an order of the court, to demonstrate that she was appointed by the circuit court for that purpose. Rather, the only suggestion in the record that she was granted such status indicates that she was appointed as guardian ad litem for the child in a separate action pending in the juvenile court.
Consequently, we conclude that, because she was not appointed to represent a party in the action from which she attempts to appeal, she may not properly challenge the decision of the circuit court. See Rule 3, A.R.App.P.
Therefore, the appeal of the guardian ad litem is due to be dismissed.
APPEALS DISMISSED.
INGRAM, P.J., and ROBERTSON, J., concur.